Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 9/1/2022. Claims 1, 10, and 19 have been amended. Claims 1, 2, 5, 7, 10, 11, 14, 16, and 19 remain pending and have been examined.

Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1, 2, 5, 7, 10, 11, 14, 16, and 19 under 35 USC 101 have been fully considered but are not persuasive.
Applicant’s initial argument on page 10 that taking a blood pressure measurement using a automatic blood pressure machine and taking an image using an x-ray machine are beyond the capability of the human mind are moot because the claims are not construed as reciting a mental process. However, Examiner also notes that the automatic blood pressure machine and x-ray machine do not themselves fall within the scope of the abstract idea, and are addressed in context of their functions as part of Step 2A Prong 2 and Step 2B. 
Applicant further argues that the invention integrates any abstract idea “into the practical application of taking a blood pressure measurement” on the basis that “taking a blood pressure measurement is a medical-field based method for determining patient blood pressure, and is clearly a practical application of any alleged abstract idea.” Applicant additionally argues that “the ability to diagnose disease based on a blood pressure measurement as recited in the claims provides a significant benefit to humanity as a whole and a practical application of any alleged abstract idea.” Examiner respectfully disagrees. “Taking a blood pressure measurement” or taking an x-ray are not themselves listed in the 2019 PEG as examples of subject matter which may integrate an abstract idea into a practical application, and Applicant does not assert that these qualify as any of the listed examples. Furthermore, Examiner notes that the claims do not expressly recite diagnosing disease based on a blood pressure measurement. Even if they did, a broad assertion that such a function “provides a significant benefit to humanity as a whole” is likewise not among the potential subject matter which may integrate an abstract idea into a practical application. 
Similarly, Applicant’s argument that “being able to have a conversational dialogue with a machine using a specialized user interface full of non-generic computer elements is believed to rise to a practical application of any alleged abstract idea” is not persuasive. Firstly, Examiner respectfully disagrees that the interface is “full of non-generic computer elements.” As explained in Step 2A Prong 2 below, the NLP, ASR, and Text-to-Speech elements of the interface are only recited at a high level of generality as used to process user utterances to extract data as well as converting text information into speech. The disclosure similarly only provides a broad disclosure of these elements and their functions, and each is construed as software operating on generic computer hardware such as processors. Secondly, Applicant does not provide further arguments as to how these elements amount to a practical application beyond asserting that the interface “permits a natural conversation between a user and machines.” As noted above, each of these elements is only recited at a high level of generality as implementing various functions within the abstract idea, and are only broadly disclosed in the context of their respective functions.

Applicant next argues that that automatic blood pressure machine and x-ray machine recited in the claims are specialized pieces of equipment, and that the claimed invention is therefore “implemented with a particular machine.” Examiner respectfully disagrees. As explained in Step 2A Prong 2 and Step 2B below, the automatic blood pressure machine and x-ray machine are only recited in their broad capacity as used to acquire blood pressure and imaging data from a patient. MPEP 2106.05(f) does not limit machines which may be recited merely to apply an exception to only generic computers. Rather, it expressly states that “[u]se of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)… does not integrate a judicial exception into a practical application or provide significantly more” (emphasis added). For example, it lists a telephone unit, which is not merely a generic computer, used in its ordinary capacity to make calls and take photos as only constituting mere instructions to implement the abstract idea using the telephone as a tool. 
Applicant further argues starting on page 14 that the claims “essentially recite a particular transformation of a user supplied blood pressure (a physical state) into a blood pressure measurement (a numerical value),” and therefore effect a particular transformation or reduction of an article. Examiner respectfully disagrees. Examiner notes that the blood pressure of a user is not an “article” which itself can be reduced or transformed. Rather, the claims recite recording a user’s blood pressure as data, and merely collecting data does not effect a “particular transformation or reduction of an article.” MPEP 2106.05(c) states that “[a]n "article" includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. "Transformation" of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article.” A blood pressure does not constitute a physical object or substance, and merely recording that blood pressure does not constitute transformation of “blood pressure” itself into some other state or thing. Likewise, outputting data in a particular format, such as outputting inquiry path information in the form of audio via text-to-speech, does not transform an “article” as set out in the MPEP into a different state or thing. Data does not constitute a physical object or substance, and conversion of data into a different type or format does not change a physical object or substance.

Applicant cites a portion of the sample disclosure from Example 42 provided with the 2019 PEG, which describes a graphical interface used to view or update patient information and standardize the format of the information. Applicant argues that the presently recited interface is standardizes the acoustic utterances of a user and is therefore analogous to Example 42. However, Examiner notes that Applicant does not actually cite any of the claim language provided in Example 42, which is critical to the question of whether an element might integrate a claim into a practical application. Examiner respectfully disagrees that the claims recite a form of standardization analogous to Example 42, but merely converting data into a standard format without further context of that function in a claim is not sufficient to conclude that a claim integrates an abstract idea into a practical application.
The rejection of claims 1, 2, 5, 7, 10, 11, 14, 16, and 19 under 35 USC 101 is maintained.


B.	Applicant’s arguments with respect to the rejection of claims 1, 2, 5, 7, 10, 11, 14, 16, and 19 under 35 USC 103 have been fully considered and are persuasive in part.  The corresponding rejection has been withdrawn. 
Specifically, the rejection under 35 USC 103 is withdrawn because the closest prior art of record does not teach or suggest the newly added limitations reciting “wherein a severity factor is calculated as N1/N, with N denoting diseases associated with a particular symptom among which N1 are severe diseases, and wherein an inquiry path includes the particular symptom, a time of occurrence, characteristics, a degree, and a duration of the particular symptom.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5, 7, 10, 11, 14, 16, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 2, 5, and 7 are drawn to a system, claims 10, 11, 14, and 16 are drawn to a method, and claim 19 is drawn to a computer program product comprising a non-transitory computer readable medium, each of which is within the four statutory categories (i.e. a machine, a process, and an article of manufacture). 

Step 2A(1)
Claim 1 recites, in part, performing the steps of:
conducting an acoustic-based conversational health inquiry with a user using user utterances and processing the user utterances to extract symptoms, attribute types for the symptoms and attribute values for the symptoms from a user;
receiving a graph specifying the symptoms, the attribute types, and the attribute values, at least one of the symptoms having other symptoms associated therewith via edge connections and extracting relative entities and relationships of the relative entities from the graph;
calculating an Inquiry Efficiency Index (IEI) of each of candidate inquiry paths through the graph based on the relative entities and the relationships of the relative entities from the graph and an integration of severity factors of the symptoms, wherein a severity factor is calculated as N1/N, with N denoting diseases associated with a particular symptom among which N1 are severe diseases, and wherein an inquiry path includes the particular symptom, a time of occurrence, characteristics, a degree and a duration of the particular symptom; and
calculating a recommended inquiry path from among the candidate inquiry paths based on the IEI of each of the candidate inquiry paths;
taking a blood pressure measurement and taking a targeted image responsive to the recommended inquiry path,
transforming the recommended inquiry path into a representative acoustic utterance to be uttered to the user.
 
The above steps constitute a method of organizing human activity in the form of managing relationships or interactions between people and therefore recite an abstract idea. Fundamentally the process is that of asking a patient a series of questions selected to efficiently collect symptoms, symptom attributes, and attribute values from the patient along with collecting patient data such as blood pressure and xray images based on the questions. A healthcare provider would perform these functions routinely as part of examining a patient and collecting relevant medical information, and would likewise know how to ask relevant questions which the provider thinks will most efficiently elicit the desired diagnostic information. 
 
Claim 10 recites, in part, performing the steps of:
conducting an acoustic-based conversational health inquiry with a user using user utterances and processing the user utterances to extract symptoms, attribute types for the symptoms and attribute values for the symptoms from a user;
receiving a graph specifying the symptoms, the attribute types, and the attribute values, at least one of the symptoms having other symptoms associated therewith via edge connections and extracting relative entities and relationships of the relative entities from the graph;
calculating an Inquiry Efficiency Index (IEI) of each of candidate inquiry paths through the graph based on the relative entities and the relationships of the relative entities from the graph and an integration of severity factors of the symptoms, wherein a severity factor is calculated as N1/N, with N denoting diseases associated with a particular symptom among which N1 are severe diseases, and wherein an inquiry path includes the particular symptom, a time of occurrence, characteristics, a degree and a duration of the particular symptom; and
calculating a recommended inquiry path from among the candidate inquiry paths based on the IEI of each of the candidate inquiry paths;
taking a blood pressure measurement responsive to a pre-diagnosis corresponding to the recommended inquiry path, and taking a targeted image responsive to the recommended inquiry path,
transforming the recommended inquiry path into a representative acoustic utterance to be uttered to the user.
 
The above steps constitute a method of organizing human activity in the form of managing relationships or interactions between people and therefore recite an abstract idea. Fundamentally the process is that of asking a patient a series of questions selected to efficiently collect symptoms, symptom attributes, and attribute values from the patient along with collecting patient data such as blood pressure and x-ray images based on the questions. A healthcare provider would perform these functions routinely as part of examining a patient and collecting relevant medical information, and would likewise know how to ask relevant questions which the provider thinks will most efficiently elicit the desired diagnostic information. 



Claim 19 recites, in part, performing the steps of:
conducting an acoustic-based conversational health inquiry with a user using user utterances and processing the user utterances to extract symptoms, attribute types for the symptoms and attribute values for the symptoms from a user;
receiving a graph specifying the symptoms, the attribute types, and the attribute values and extracting relative entities and relationships of the relative entities from the graph;
calculating an Inquiry Efficiency Index (IEI) of each of candidate inquiry paths through the graph based on the relative entities and the relationships of the relative entities from the graph and an integration of severity factors of the symptoms, wherein a severity factor is calculated as N1/N, with N denoting diseases associated with a particular symptom among which N1 are severe diseases, and wherein an inquiry path includes the particular symptom, a time of occurrence, characteristics, a degree and a duration of the particular symptom; and
calculating a recommended inquiry path from among the candidate inquiry paths based on the IEI of each of the candidate inquiry paths;
taking a blood pressure measurement responsive to the recommended inquiry path, and taking a targeted image responsive to the recommended inquiry path,
transforming the recommended inquiry path into a representative acoustic utterance.
 
The above steps constitute a method of organizing human activity in the form of managing relationships or interactions between people and therefore recite an abstract idea. Fundamentally the process is that of asking a patient a series of questions selected to efficiently collect symptoms, symptom attributes, and attribute values from the patient along with collecting patient data such as blood pressure and x-ray images based on the questions. A healthcare provider would perform these functions routinely as part of examining a patient and collecting relevant medical information, and would likewise know how to ask relevant questions which the provider thinks will most efficiently elicit the desired diagnostic information. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 

Claim 1 additionally recites 1) a user interface having a natural language unit and a dialog manager, the natural language unit having a Natural Language Processing (NLP) system and an Automatic Speech Recognition (ASR) system which performs the function of processing the user utterances and the dialog manager having a Text-to-Speech system which transforms the recommended inquiry path into machine-generated acoustic utterances, 2) a memory which stores program code, 3) a processor device which runs the program code and performs data processing functions such as extracting the symptoms, attribute types of the symptoms, and attribute values of the symptoms from user speech and calculating the IEI, 4) an automatic blood pressure machine recited as performing the function of taking the blood pressure measurement, and 5) an XRAY machine recited as performing the function of taking the targeted image.

Claim 10 additionally recites 1) a user interface having a natural language unit and a dialog manager, the natural language unit having a Natural Language Processing (NLP) system and an Automatic Speech Recognition (ASR) system which performs the function of processing the user utterances and the dialog manager having a Text-to-Speech system which transforms the recommended inquiry path into machine-generated acoustic utterances, 2) a processor device which performs data processing functions such as extracting the symptoms, attribute types of the symptoms, and attribute values of the symptoms from user speech and calculating the IEI, 4) an automatic blood pressure machine recited as performing the function of taking the blood pressure measurement, and 5) an XRAY machine recited as performing the function of taking the targeted image.

Claim 19 additionally recites 1) a non-transitory computer-readable storage medium which stores program instructions, 2) a processor device of a computer which runs the program instructions and performs the data processing functions of transforming the symptoms, attribute types, and attribute values, extracting the relative entities and relationships, calculating the IEI, and calculating the recommended inquiry path, 3) a user interface having a natural language unit and a dialog manager, the natural language unit having a Natural Language Processing (NLP) system and an Automatic Speech Recognition (ASR) system which performs the function of processing the user utterances and the dialog manager having a Text-to-Speech system which transforms the recommended inquiry path into machine-generated acoustic utterances, 4) an automatic blood pressure machine recited as performing the function of taking a blood pressure measurement, and 5) an XRAY machine recited as performing the function of taking a targeted image.

Paragraphs 109-111 of the specification as originally filed describe a computing device for performing the disclosed functions as a device having a CPU, memory storing program instructions, and input/output devices. The computing device, processor device, and memory are therefore given their broadest reasonable interpretation as generic computer elements.
Paragraph 32 states that a user interface includes a natural language unit having a natural language processing system and an automatic speech recognition system. However, no description of these elements is provided beyond stating that they are components of the interface. Given that no disclosure is provided of these elements beyond naming them as components of the interface, each is given its broadest reasonable interpretation as software running on a generic computer.
Paragraphs 32 and 37 describe the user interface including a Text-to-Speech system “in order to transform textual and/or other representations of a response into a machine-generated acoustic utterance for the user to hear.” However, no further disclosure is provided of the structure or functioning of the TTS system itself. The Text-to-Speech system is therefore given its broadest reasonable interpretation as software running on a generic computing device.

Paragraph 40 lists an X-ray machine and an automatic blood pressure machine as two example “controlled systems,” while paragraph 42 provides an example where an automatic blood pressure machine is used to take a patient’s blood pressure and an example where an x-ray machine is used to take a chest x-ray. No further description of these devices is provided beyond their general use in acquiring their respective types of data.

The use of the a processor device, memory, and non-transitory computer-readable storage medium to perform functions such as performing data functions and storing executable instructions only amounts to mere instructions to implement the functions of the abstract idea using generic computing devices as tools. 
Likewise, the use of a user interface having a Natural Language Processing (NLP) system and an Automatic Speech Recognition (ASR) system to process user utterances also only amounts to mere instructions to implement respective functions of the abstract idea using generic computing devices as tools. As stated above, the NLP system and ASR system are each construed as software running on a generic computing device, and each is only generically recited as implementing the function of processing the user utterance as listed above. 
The use of a text-to-speech system to transform the recommended inquiry path into a representative acoustic utterance also only amounts to mere instructions to implement the functions of the abstract idea using generic computing devices as tools given that it is only broadly recited as transforming text to speech for output. This element does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
The use of an automatic blood pressure machine to acquire blood pressure data and an X-ray machine to acquire an image also amounts to mere instructions to implement respective functions of the abstract idea using machines or devices as tools. In each case the respective device is only being broadly recited as used to implement the function of collecting the specific type of data that device is designed to collect.
These additional elements therefore do not integrate the abstract idea into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 10, and 19 only recite the processor device, memory, non-transitory computer-readable storage medium, user interface having a Natural Language Processing (NLP) system, an Automatic Speech Recognition (ASR) system, and Text-to-Speech system, automatic blood pressure machine, and x-ray machine as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Depending Claims

Claims 2 and 11 recite calculating the IEI recursively. These limitations fall within the scope of the abstract idea as set out above.

Claims 5 and 14 recite receiving user updates to an inquiry reference model. These limitations fall within the scope of the abstract idea as set out above.
Claims 5 and 14 additionally recite the user interface as performing the function of receiving the user updates. 
As cited above, paragraph 32 describes a user interface as including an NLP system and an ASR system. However, no description of these elements is provided beyond stating that they are components of the interface, and no further disclosure is provided of the interface with respect to the function of receiving user updates to an inquiry reference model. Given that no disclosure is provided of these elements beyond naming them as components of the interface, each is given its broadest reasonable interpretation as software running on a generic computer.
The user of a user interface to receive input from a user only amounts to mere instructions to implement respective functions of the abstract idea using generic computing devices as tools. This element does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claims 7 and 16 recite wherein the recommended inquiry path comprises a question directed to determining one or more attribute types of a given symptom. These limitations fall within the scope of the abstract idea as set out above.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Claims 1, 2, 5, 7, 10, 11, 14, 16, and 19 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	
	Claim Rejections - 35 USC § 112(a)
The prior rejection of claims 1, 2, 5, 7, 10, 11, 14, 16, and 19 under 35 USC 112(a) is withdrawn based on the amendment filed 9/1/2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ding et al (US Patent Application Publication 2019/0035506)
Tang et al (US Patent Application Publication 2018/0365381)
Perlroth et al (US Patent Application Publication 2017/0262609)
Liu et al, Augmented LSTM Framework to Construct Medical Self-diagnosis Android
Francois (US Patent Application Publication 2017/0262604) describes a diagnostic system for selectively querying a user about symptoms.
Endo et al (US Patent Application Publication 2017/0160878) describes a diagnostic system which queries a patient’s symptoms based on a graph model of symptom/disease relationships.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626